DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 6/4/2022 is acknowledged.
The explanation as to the trunnion element and as to why the election covers all the claims is persuasive and an action on claims 1-17 follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a first starwheel assembly" in lines 3-4 and "a second starwheel assembly" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 introduces the term “a starwheel assembly” in claim 1, line 2.  It is unclear in claim 4 how a first starwheel assembly and a second starwheel assembly relate to the previous recitation in parent 1 of a starwheel assembly.  It appears that applicant intended to indicate that the starwheel assembly can include a first starwheel assembly and a second starwheel assembly.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rotational drive" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 provides antecedent basis for “a drive for moving” but does not specify that the drive is a rotational drive.  Applicant can either insert “rotational” in front of the word drive in line 2, or alternatively remove the word “rotational” from line 5.  It is suggested that applicant also view the 112(d) rejection of dependent claim 12 below, which addresses a similar element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the limitation "the drive is one of a drive for rotating a rotational trunnion part or a drive for moving a looped trunnion part" in lines 1-2.  However, parent claim 11, in line 5, recites “the rotational drive”.  It appears, therefore, that claim 12 is broadening the limitation by eliminating the requirement that the drive be rotational.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 20080156442 A1), Guiliani (US 20120039692 A1), Hartness (US 20050284735 A1) and Jacob (US 20080037045 A1).

As to claim 1, Meinzinger discloses a labeling system (see the title, “Machine for Labeling Containers), comprising: 
a rotational drive (see paragraph 0023, reciting “respective motors [M1, M2, M3]”)  for rotating a starwheel assembly (see paragraph 0023, reciting “a carousel, on a stationary machine rack [3], in which there are an in-feed star wheel [5] and an out-feed star wheel [7]”); 
a labeling station (see paragraph 0026, reciting “labeling module [13]”) positioned for labeling of containers; 
a first container infeed path (from conveyor 9 into star wheel 5)for feeding a first container type into the interior space for labeling;
a first container outfeed path (from star wheel 7 into conveyor 9) for feeding the first container type out of the interior space after labeling;
wherein the labeling station is positioned peripherally of the rotational drive at a location that is, in top plan view, both (i) circumferentially between the first infeed path and the first outfeed path (see marked up Figure below).

    PNG
    media_image1.png
    413
    794
    media_image1.png
    Greyscale

Meinzinger does not disclose the full limitation of a housing assembly around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly; a first container infeed path through the housing assembly for feeding a first container type into the interior space for labeling; a second container infeed path through the housing assembly for feeding a second container type into the interior space for labeling; a first container outfeed path through the housing assembly for feeding the first container type out of the interior space after labeling; a second container outfeed path through the housing assembly for feeding the second container type out of the interior space after labeling; wherein the labeling station is positioned peripherally of the rotational drive at a location that is, in top plan view, both (i) circumferentially between the first infeed path and the first outfeed path and (ii) circumferentially between the second infeed path and the second outfeed path.
However, Guiliani discloses a housing assembly (see protection system 7) around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly.  See especially paragraph 0030, disclosing:
[0030] The container treatment machine 1 further comprises a protection system 7 adapted to isolate the operating space 4 of the machine 1 from an external environment in order to protect a machine operator from accidentally entering the operating space when the machine 1 is running and to prevent the machine operation from being disturbed or interrupted by external interferences.  The protection system 7 comprises a support frame 8 having a base frame 9 which can be arranged at the container treatment machine 1, for instance connected to or integrated in the support structure 2 and which extends in a longitudinal direction, e.g. along an external circumference of a rotary labeling machine parallel to the circular treatment path 5 defined by the container moving device 3, when said device is a carousel or laterally along a linear treatment path on one or both sides of a linear container treatment machine, when the container moving device has another structure.

Additionally, Hartness and Jacob disclose and make obvious the limitation a first container infeed path for feeding a first container type into the interior space for labeling; a second container infeed path for feeding a second container type into the interior space for labeling; a first container outfeed path for feeding the first container type out of the interior space after labeling; a second container outfeed path for feeding the second container type out of the interior space after labeling; wherein the labeling station is positioned peripherally of the rotational drive at a location that is, in top plan view, both (i) circumferentially between the first infeed path and the first outfeed path and (ii) circumferentially between the second infeed path and the second outfeed path.  Hartness discloses that it is known to use two such container, teaching in paragraph 0066 that “ However, as indicated in the figures two such conveyors 400, 400a may be used if desired.  Use of two main conveyors allows for nearly doubling the processing speed through the system without drastic change in diameter of filler 602, and allows for double row filling in the filler station 600.  Thus, advantageously, a much smaller amount of floor space can be used to fill containers, as compared to two separate, side-by-side single file filler stations 600.”  Jacob discloses the uses of multiple lane assemblies, which paragraph 0010 discloses “addresses the aforementioned shortcomings in the prior art by providing a lane assembly for a packaging machine that can be easily adjusted to facilitate fast and efficient changeover, as well as the added advantage of increasing the level of flow control by incorporating a cycle stop feature.”  Jacob teaches that these lanes can utilized for different container types, such as different diameters, teaching in paragraph 0037 that “The lane assembly 12 includes certain features which provide that the lanes L can be configured to adapt to the diameter of an article B that falls within a selected range of article diameters.  Specifically, the features of the lane assembly 12 provide that the articles are aligned so as to be predictably positioned within the lanes L and that the articles B are controllably arranged as the articles B exit the lanes L.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a housing assembly around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly; a first container infeed path through the housing assembly for feeding a first container type into the interior space for labeling; a second container infeed path through the housing assembly for feeding a second container type into the interior space for labeling; a first container outfeed path through the housing assembly for feeding the first container type out of the interior space after labeling; a second container outfeed path through the housing assembly for feeding the second container type out of the interior space after labeling; wherein the labeling station is positioned peripherally of the rotational drive at a location that is, in top plan view, both (i) circumferentially between the first infeed path and the first outfeed path and (ii) circumferentially between the second infeed path and the second outfeed path from the combined teachings of Guiliani, Hartness and Jacob in order to achieve operator protection via the housing assembly as taught by Guiliani, enable increased throughput by the use of additional lanes as taught by Hartness, and enable changeover for product sizes as taught by Jacobs.

As to claim 3, Meinzinger, Giuliani, Hartness and Jacob does not disclose that the first infeed path includes a conveyor segment passing through the housing assembly; the second infeed path includes a downwardly inclined rail mount frame passing through the housing assembly; the first outfeed path includes a conveyor segment passing through the housing assembly; the second outfeed path includes a downwardly inclined rail mount frame passing through the housing assembly.
However, rearrangement of parts is obvious; and changes in size and shape is obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that modifying the structures such that that the first infeed path includes a conveyor segment passing through the housing assembly; the second infeed path includes a downwardly inclined rail mount frame passing through the housing assembly; the first outfeed path includes a conveyor segment passing through the housing assembly; the second outfeed path includes a downwardly inclined rail mount frame passing through the housing assembly as an obvious rearrangement of parts  and changes in size and shape.

As to claim 9, Meinzinger as modified by Giuliani, Hartness and Jacob would result in that the  first infeed path includes a conveyor segment passing through the housing assembly; the second infeed path includes a conveyor segment passing through the housing assembly; the first outfeed path includes a conveyor segment passing through the housing assembly; the second outfeed path includes a conveyor segment passing through the housing assembly.  Meinzinger teaches first infeed path includes a conveyor segment  and the first outfeed path includes a conveyor segment;  Guiliani, as noted above, discloses the benefits of utilizing an housing assembly for protection of the operator.  Hartness and Jacob disclose some of the benefits of additional lanes or paths, and thus benefits of second infeed path which includes a conveyor segment  and the second outfeed path which includes a conveyor segment.



Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 20080156442 A1), Guiliani (US 20120039692 A1), Hartness (US 20050284735 A1) and Jacob (US 20080037045 A1) as applied to claim 1 and 9above, and further in view of Baumstimler (US 20080093872 A1).

As to claim 2, Meinzinger as modified by Guiliani, and especially by Hartness and Jacob is capable of handling and supporting a first container type that is a vial that is supported at the bottom during infeed into the interior space and outfeed out of the interior space.
Meinzinger does not disclose that the second container type is a syringe that is supported by hanging from a barrel flange of the syringe during infeed into the interior space and outfeed out of the interior space.
However, Baumstimler discloses and makes obvious the use of hanging or gripping equipment that would be capable of handling a second container type that is a syringe that is supported by hanging from a barrel flange of the syringe during infeed into the interior space and outfeed out of the interior space.  Baumstimler teaches in paragraph 0032 that “the tool (1) comprises ramps (3) extending below the body (2), and said ramps (3) comprise, in their lower part, bell-shaped, pneumatically actuated heads (4), for gripping bottles, not shown.”  Such ramps would be capable of handling the second container type is a syringe that is supported by hanging from a barrel flange of the syringe during infeed into the interior space and outfeed out of the interior space.   Paragraph 0004 teaches that “The bottles are handled by a robot whereof the tool comprises a large number of gripping heads, and these heads are generally selected according to the type of bottles to be handled.  The distribution of heads on the tool also depends on the packaging scheme planned for these bottles.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second container type is a syringe that is supported by hanging from a barrel flange of the syringe during infeed into the interior space and outfeed out of the interior space in order enable handling of a variety of products as taught by Baumstimler.

As to claim 10,  Meinzinger discloses the conveyor segment of the first infeed path is formed by a first section of a continuous conveyor and the conveyor segment of the first outfeed path is formed by a second section of the continuous conveyor; 
Meinzinger does not disclose that the conveyor segment of the first infeed path is formed by a first section of a continuous conveyor that passes through the interior space, or the additional limitations of the conveyor segment of the second infeed path is formed by laterally spaced apart conveyor portions with a first gap therebetween for supporting the second container type with a portion of the second container type hanging downward through the first gap; and the conveyor segment of the second outfeed path is formed by laterally spaced apart conveyor portions with a second gap therebetween for supporting the second container type with the portion of the second container type hanging downward through the second gap.
However, Guiliani discloses and makes obvious the interior space as part of the protective element of the housing assembly.  Therefore, it would have also been obvious to one of ordinary skill in the art at the time of the filing of the invention that the conveyor segment of the first infeed path is formed by a first section of a continuous conveyor that passes through the interior space, in order to achieve operator protection as discussed in Giuliani above in claim 1.
Additionally, Hartness, Jacobs and Baumstimler makes obvious the conveyor segment of the second infeed path is formed by laterally spaced apart conveyor portions with a first gap therebetween for supporting the second container type with a portion of the second container type hanging downward through the first gap; and the conveyor segment of the second outfeed path is formed by laterally spaced apart conveyor portions with a second gap therebetween for supporting the second container type with the portion of the second container type hanging downward through the second gap.  Hartness and Jacob make obvious the element doubling or increasing the number of paths enable increased throughput by the use of additional lanes as taught by Hartness, and enable changeover for product sizes as taught by Jacobs and   Baumstimler makes obvious supporting the second container type with a portion of the second container type hanging downward through the first gap in order enable handling of a variety of products as taught by Baumstimler.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the conveyor segment of the second infeed path is formed by laterally spaced apart conveyor portions with a first gap therebetween for supporting the second container type with a portion of the second container type hanging downward through the first gap; and the conveyor segment of the second outfeed path is formed by laterally spaced apart conveyor portions with a second gap therebetween for supporting the second container type with the portion of the second container type hanging downward through the second gap in order to achieve operator protection via the housing assembly as taught by Guiliani, enable increased throughput by the use of additional lanes as taught by Hartness, and enable changeover for product sizes as taught by Jacobs and use the hanging downward feature in order enable handling of a variety of products as taught by Baumstimler.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 20080156442 A1), Guiliani (US 20120039692 A1), Hartness (US 20050284735 A1) and Jacob (US 20080037045 A1).

As to claim 11, Meinzinger a labeling system, comprising: 
a drive (see paragraph 0023, reciting “respective motors [M1, M2, M3]”) for moving a trunnion part (see paragraph 0023, reciting “a carousel, on a stationary machine rack [3], in which there are an in-feed star wheel [5] and an out-feed star wheel [7]”) along a labeling path; 
a labeling station (see paragraph 0026, reciting “labeling module [13]”) positioned for labeling of containers, the labeling station positioned peripherally of the labeling path (see Figure 1a); 
a first container infeed path (from conveyor 9 into star wheel 5) for feeding a first container type into the interior space for labeling
a first container outfeed path (from star wheel 7 into conveyor 9) for feeding the first container type out of the interior space after labeling.

    PNG
    media_image2.png
    413
    794
    media_image2.png
    Greyscale

Meinzinger does not disclose the full limitation of a housing assembly around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly; a first container infeed path through the housing assembly for feeding a first container type into the interior space for labeling; a second container infeed path through the housing assembly for feeding a second container type into the interior space for labeling; a first container outfeed path through the housing assembly for feeding the first container type out of the interior space after labeling; a second container outfeed path through the housing assembly for feeding the second container type out of the interior space after labeling.
However, Guiliani discloses a housing assembly (see protection system 7) around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly.  See especially paragraph 0030, disclosing:
[0030] The container treatment machine 1 further comprises a protection system 7 adapted to isolate the operating space 4 of the machine 1 from an external environment in order to protect a machine operator from accidentally entering the operating space when the machine 1 is running and to prevent the machine operation from being disturbed or interrupted by external interferences.  The protection system 7 comprises a support frame 8 having a base frame 9 which can be arranged at the container treatment machine 1, for instance connected to or integrated in the support structure 2 and which extends in a longitudinal direction, e.g. along an external circumference of a rotary labeling machine parallel to the circular treatment path 5 defined by the container moving device 3, when said device is a carousel or laterally along a linear treatment path on one or both sides of a linear container treatment machine, when the container moving device has another structure.

Additionally, Hartness and Jacob disclose and make obvious the limitation of a first container infeed path through the housing assembly for feeding a first container type into the interior space for labeling; a second container infeed path through the housing assembly for feeding a second container type into the interior space for labeling; a first container outfeed path through the housing assembly for feeding the first container type out of the interior space after labeling; a second container outfeed path through the housing assembly for feeding the second container type out of the interior space after labeling.  Hartness discloses that it is known to use two such container, teaching in paragraph 0066 that “ However, as indicated in the figures two such conveyors 400, 400a may be used if desired.  Use of two main conveyors allows for nearly doubling the processing speed through the system without drastic change in diameter of filler 602, and allows for double row filling in the filler station 600.  Thus, advantageously, a much smaller amount of floor space can be used to fill containers, as compared to two separate, side-by-side single file filler stations 600.”  Jacob discloses the uses of multiple lane assemblies, which paragraph 0010 discloses “addresses the aforementioned shortcomings in the prior art by providing a lane assembly for a packaging machine that can be easily adjusted to facilitate fast and efficient changeover, as well as the added advantage of increasing the level of flow control by incorporating a cycle stop feature.”  Jacob teaches that these lanes can utilized for different container types, such as different diameters, teaching in paragraph 0037 that “The lane assembly 12 includes certain features which provide that the lanes L can be configured to adapt to the diameter of an article B that falls within a selected range of article diameters.  Specifically, the features of the lane assembly 12 provide that the articles are aligned so as to be predictably positioned within the lanes L and that the articles B are controllably arranged as the articles B exit the lanes L.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the full limitation of a housing assembly around the rotational drive and the labeling station as a guarding enclosure for an interior space of the housing assembly; a first container infeed path through the housing assembly for feeding a first container type into the interior space for labeling; a second container infeed path through the housing assembly for feeding a second container type into the interior space for labeling; a first container outfeed path through the housing assembly for feeding the first container type out of the interior space after labeling; a second container outfeed path through the housing assembly for feeding the second container type out of the interior space after labeling from the combined teachings of Guiliani, Hartness and Jacob in order to achieve operator protection via the housing assembly as taught by Guiliani, enable increased throughput by the use of additional lanes as taught by Hartness, and enable changeover for product sizes as taught by Jacobs.

As to claim 12, Meinzinger discloses that the drive is one of a drive for rotating a rotational trunnion part or a drive for moving a looped trunnion part.  See paragraph 0023, disclosing “The rotary table [1], the in-feed star wheel [5] and the out-feed star are placed to rotate and are driven by their respective motors [M1, M2, M3] synchronously in the direction of the arrow.”

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinzinger (US 20080156442 A1), Guiliani (US 20120039692 A1), Hartness (US 20050284735 A1) and Jacob (US 20080037045 A1) as applied to claim 1 and 9above, and further in view of Baumstimler (US 20080093872 A1).

As to claim 13, Meinzinger as modified by Guiliani, and especially by Hartness and Jacob is capable of handling and supporting wherein the first container type is a container that is supported at the bottom during infeed into the interior space and during outfeed out of the interior space
Meinzinger does not disclose that the second container type is a container that is supported by hanging from a container flange or rim during infeed into the interior space and during outfeed out of the interior space.
However, Baumstimler discloses and makes obvious the use of hanging or gripping equipment that would be capable of handling the second container type is a container that is supported by hanging from a container flange or rim during infeed into the interior space and during outfeed out of the interior space.  Baumstimler teaches in paragraph 0032 that “the tool (1) comprises ramps (3) extending below the body (2), and said ramps (3) comprise, in their lower part, bell-shaped, pneumatically actuated heads (4), for gripping bottles, not shown.”  Such ramps would be capable of handling the second container type is a syringe that is supported by hanging from a barrel flange of the syringe during infeed into the interior space and outfeed out of the interior space.   Paragraph 0004 teaches that “The bottles are handled by a robot whereof the tool comprises a large number of gripping heads, and these heads are generally selected according to the type of bottles to be handled.  The distribution of heads on the tool also depends on the packaging scheme planned for these bottles.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second container type is a container that is supported by hanging from a container flange or rim during infeed into the interior space and during outfeed out of the interior space in order enable handling of a variety of products as taught by Baumstimler.


As to claim 14, Meinzinger does not disclose a first set of changeover components for configuring the labeling system for handling of the first container type; and a second set of changeover components for configuring the labeling system for handling of the second container type.
However, Jacob makes obvious a first set of changeover components for configuring the labeling system for handling of the first container type; and a second set of changeover components for configuring the labeling system for handling of the second container type.  Jacob, in paragraph 0010, “addresses the aforementioned shortcomings in the prior art by providing a lane assembly for a packaging machine that can be easily adjusted to facilitate fast and efficient changeover, as well as the added advantage of increasing the level of flow control by incorporating a cycle stop feature.  Paragraph 0012 teaches that “the lane assembly of the present invention is capable of being adjusted for changeover and flow control by providing means for selectively and reversibly varying the width of at least a portion of each lane, means for adjustably diverting or blocking the flow of articles in each lane, and varying the degree to which the outfeed ends of the lane assembly extend over the pocket conveyor.  The adjustments can be performed automatically or manually by an operator without the need for substituting parts or directly accessing areas of the packaging machine that are relatively difficult to access.”  As Jacob discloses multiple lanes, Jacob reads on the concept of a first set of changeover components for configuring the labeling system for handling of the first container type; and a second set of changeover components for configuring the labeling system for handling of the second container type.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a first set of changeover components for configuring the labeling system for handling of the first container type; and a second set of changeover components for configuring the labeling system for handling of the second container type as taught by Jacobs in order to enable changeover for product sizes as taught by Jacobs


Allowable Subject Matter
Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the additional limitation of “wherein the housing assembly includes a first guard assembly located at the infeed side, wherein the first guard assembly includes a first panel movable between a first guarding position and a second guarding position; wherein, in the first guarding position, the first panel blocks the first housing assembly infeed opening and does not block the second housing assembly infeed opening; and wherein, in the second guarding position, the first panel blocks the second housing assembly infeed opening and does not block the first housing assembly infeed opening” in combination with the other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the additional limitation of “a first set of changeover components for configuring the labeling system for handling of the first container type, the first set of changeover components including a first starwheel assembly configured to receive and move the first container type around a first arcuate labeling path; and a second set of changeover components for configuring the labeling system for handling of the second container type, the second set of changeover components including a second starwheel assembly configured to receive and move the second container type around a second arcuate labeling path; wherein, when the first set of changeover components are mounted within the interior space, the labeling system is configured to receive the first container type via the first infeed path, direct the first container type into engagement with the first starwheel assembly such that the first container type is moved around the first arcuate labeling path past the labeling station for labeling, direct the first container type out of engagement with the first starwheel assembly to the first outfeed path for exiting the interior space; wherein, when the second set of changeover components are mounted within the interior space, the labeling system is configured to receive the second container type via the second infeed path, direct the second container type into engagement with the second starwheel assembly such that the second container type is moved around the second arcuate labeling path past the labeling station for labeling, direct the second container type out of engagement with the second starwheel assembly to the second outfeed path for exiting the interior space” in combination with the other limitations of claim 1.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 7, the prior art of record does not disclose the additional limitation of “wherein the housing assembly includes a guard assembly located at the infeed side, wherein the guard assembly includes a moving panel movable between a first guarding position and a second guarding position; wherein, in the first guarding position, the moving panel blocks the first housing assembly infeed opening and does not block the second housing assembly infeed opening; and wherein, in the second guarding position, the moving panel blocks the second housing assembly infeed opening and does not block the first housing assembly infeed opening” in combination with the other limitations of claim 1.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 8, the prior art of record does not disclose the additional limitation of “wherein the housing assembly includes a guard assembly located at the outfeed side, wherein the guard assembly includes a moving panel movable between a first guarding position and a second guarding position; wherein, in the first guarding position, the moving panel blocks the first housing assembly outfeed opening and does not block the second housing assembly outfeed opening; and wherein, in the second guarding position, the moving panel blocks the second housing assembly outfeed opening and does not block the first housing assembly outfeed opening” in combination with the other limitations of claim 1.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 15, the prior art of record does not disclose the additional limitation of “wherein the housing assembly includes a first guard assembly located at the infeed side, wherein the first guard assembly includes a first panel movable between a first guarding position and a second guarding position; wherein, in the first guarding position, the first panel blocks the first housing assembly infeed opening and does not block the second housing assembly infeed opening; and wherein, in the second guarding position, the first panel blocks the second housing assembly infeed opening and does not block the first housing assembly infeed opening” and “wherein the housing assembly includes a second guard assembly located at the outfeed side, wherein the second guard assembly includes a second panel movable between a first guarding position and a second guarding position; wherein, in the first guarding position of the second panel, the second panel blocks the first housing assembly outfeed opening and does not block the second housing assembly outfeed opening; and wherein, in the second guarding position of the second panel, the second panel blocks the second housing assembly outfeed opening and does not block the first housing assembly outfeed opening” in combination with the other limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK